UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

Plaintiff, 3 .~ !S,__ OF__OB c/ S’ D me
v NO.CaLiCi _ Fq‘?of/l§"/l C+a€>¢{`.

james H€.Y\n ;3€\'

Def`endant. DETENTION ORDER

 

A. Order For Detention
After conducting a detention hearing pursuant to 18 U.S.C. §3142(1") of the Bail Reform
Act, the Court orders the above-named defendant detained pursuant to 18 U.S.C. §3]42(€) and (i).

B. Statement Of Reasons For The Detention
'I` e Court orders the defendant‘s detention because it finds:
g By a preponderance of the evidence that no condition or combination of conditions
will reasonably assure the appearance of the defendant as required.
By clear and convincing evidence that no condition or combination of conditions
will reasonably assure the safety of any other person and the community.

 

C. Finding Of Fact
The Court's findings are based on the evidence which was presented in Court and=l=hs'.t.
` ` ' ` , and includes the following:
(l) Nature and circumstances of the offense charged:
(a) The crime:

 

 

 

is a serious crime and carries a maximum penalty of
(b) The offense is a crime of violence.
(c) The offense involves a narcotic drug.
(d) The offense involves a large amount of controlled substances, to wit:

 

(2) The weight of the evidence against the defendant is high.
;:(3) The history and characteristics of the defendant including:
(a) General Factors:

" The defendant appears to have a mental condition which may
affect whether the defendant will appear.
The defendant has no family ties in the area.
The defendant has no steady employment.
The defendant has no substantial financial resources.
The defendant is not a long time resident of the community.
The defendant does not have any significant community ties.

z Pi§t conduct of the defendant: fz&ll_:gdd§at bars QL~E¢JE'QQ_c,,/y

a r`/e cf 45 appear .

 

The defendant has a history relating to drug abuse.
The defendant has a history relating to alcohol abuse.
, The defendant has a significant prior criminal record.
The defendant has a prior record of failure to appear at court

proceedings.

WHITE COPY - FlLED WITH THE C'OURT

PINK COPY - U.S. ATTORNEY

YEI_LOW COPY 1 DEFE.NSE COUNSEL
FPl-LOM GREEN COPY - PRE TR]AL SERVICES

DETENTION ORDER - Page 2

(b) Whether the defendant was on probation, parole, or release by a court:
At the time of the current arrest, the defendant was on:

Probation

Parole

Release pending trial, sentence, appeal or completion of sentence.
(c) Other Factors:

The defendant is an illegal alien and is subject to deportation.

The defendant is a legal alien and will be subject to deportation

if convicted.

Other:

 

 

 

 

 

(4) The nature and seriousness of the danger posed by the defendant‘s release are
as follows:

 

 

 

(5) Rebuttable Presumptions
In determining that the defendant should be detained, the Court also relied on the
following rebuttable presumption(s) contained in 18 U.S.C. §3142(e) which the Court finds the
defendant has not rebutted:
a. That no condition or combination of conditions will reasonably assure
the appearance of the defendant as required and the safety of any other
person and the community because the Court finds that the crime involves:
(A) A crime of violence; or
(B) An offense for which the maximum penalty is life imprisonment
or death; or
(C) A controlled substance violation which has a maximum penalty
of 10 years or more; or
(D) A felony after the defendant had been convicted or two or
more prior offenses described in (A) through (C) above,
and the defendant has a prior conviction for one of the crimes mentioned
mA) through (C) above which is less than five years old and which
was committed while the defendant was on pretrial release.
b. That no condition or combination of conditions will reasonably assure
the appearance of the defendant as required and the safety of the community
because the Court finds that there is probable cause to believe:
(A) That the defendant has committed a controlled substance
violation which has a maximum penalty of 10 years or more.
(B) That the defendant has committed an offense under 18 U.S.C.
§924(0) (uses or carries a firearm during and in relation
to any crime of violence, including a crime of violence,
which provides for an enhanced punishment if committed
by the use of a deadly or dangerous weapon or device).

D. Additional Directives
Pursuant to 18 U.S.C. §3142(i)(2)-(4), the Court directs that:

The defendant be committed to the custody of the Attorney General for confinement
in a corrections facility separate, to the extent practicable from persons awaiting
or serving sentences or being held in custody pending appeal; and

The defendant be afforded reasonable opportunity for private consultation
with his ocunsel; and

That, on order of a court of the United States, or on request of an attorney
for the Government, the person in charge of the corrections facility in which the
defendant is confined deliver the defendant to a United States Marshal for the
purpose an appearance in connection ` rt proceeding.

     

DATED:

 

